Case 5:14-cv-00665-F Document 418-6 Filed 05/06/21 Page 1 of 2




         Exhibit 6
                  Case 5:14-cv-00665-F Document 418-6 Filed 05/06/21 Page 2 of 2

                                     FEDERAL PUBLIC DEFENDER
                                          WESTERN DISTRICT OF OKLAHOMA
                                                     SUSAN M. OTTO
                                                FEDERAL PUBLIC DEFENDER

     DEATH PENALTY FEDERAL                                MAIN OFFICE:                           BRANCH OFFICE:
     HABEAS CORPUS DIVISION:                           REPLY TO:                               REPLY TO:
       REPLY TO:     X                                215 DEAN A. MCGEE                     FEDERAL TRANSFER CENTER
       215 DEAN A. MCGEE                       SUITE 109 OLD POST OFFICE BUILDING             P.O. BOX 898802-8802
SUITE 707 OLD POST OFFICE BUILDING              OKLAHOMA CITY, OKLAHOMA 73102          OKLAHOMA CITY, OKLAHOMA 73159-8802
 OKLAHOMA CITY, OKLAHOMA 73102                           (405) 609-5930                          (405) 680-4047
          (405) 609-5975                               FAX: (405) 609-5932                     FAX: (405) 680-4082
        FAX: (405) 609-5976




                                                      May 3, 2021

     Office of the Attorney General
     Mithun Mansinghani
     Solicitor General
     313 N.E. 21st Street
     Oklahoma City, OK 73105

     via email: Mithun.Mansinghani@oag.ok.gov

               Re:       Glossip, et al. v. Chandler, et al.

     Dear Mr. Mansinghani:

           In accordance with the Court’s April 2, 2021 Order, enclosed are Plaintiffs’ Supplemental
     Responses and Objections to Defendants’ Interrogatories Nos. 15 and 16.

             We have had trouble communicating with some of our clients. Accordingly, the verified
     responses for five additional plaintiffs (James Coddington, Richard Fairchild, Jimmy Harris, Gilbert
     Postelle, and James Ryder) should be in the mail to us, and we are hopeful that Mr. Simpson’s will
     be sent tomorrow. As soon as we receive those responses, we will provide them to you. Mr. John
     Grant was unwilling to meet with us.


                                                                     Sincerely,




                                                                    Michael Lieberman
                                                                    Assistant Federal Public Defender
     MWL/ajb
     Enclosures
     cc:       The Honorable Judge Friot
